AO 93C_(08/18) Warrant by Telephone or Other Reliable Electronic Means a Original _ Oo Duplicate Original
UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

Case No. JAH:

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

2939 FAIR AVENUE, COLUMBUS, OHIO 43209

 

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Southern District of Ohio
(identify the person or describe the property to be searched and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before fnot to exceed 14 days)
i in the daytime 6:00 a.m. to 10:00 p.m. (at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and 2 receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30} until, the facts justifying, the later specific date of

April 30, 2021 2:55 PM

Date and time issued:

 

City and state: Columbus, Ohio

 
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name(s) of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 

 
